Citation Nr: 1826815	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army Reserves and Army National Guard from March 2003 to June 2003; December 2004 to March 2005; October 2008 to January 2009; December 2010 to February 2011; and June 2015 to September 2016.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In an April 2012 Buddy Statement, the Veteran's wife, T.S.R., indicated that her husband, the Veteran, returned from Afghanistan in February 2011, and that he was diagnosed with obstructive sleep apnea in August 2011.  She explained that upon his return from Afghanistan in February 2011, she became unable to sleep in the same room with him due to significant snoring, and that he would frequently stop breathing.  See April 2012 Buddy Statement from the Veteran's wife, T.S.R.  She also stated that the situation was severe enough for her to sleep on the couch in order to rest.

The Veteran indicates that he was stationed in Afghanistan from December 2010 to February 2011 at Camp Blackhorse and Camp Phoenix, which were both near Kabul.  See October 2013 Notice of Disagreement (NOD).  He asserts that symptoms of sleep apnea, which include loud snoring, headache, fatigue and daytime sleepiness are routine for deployed soldiers, and thus, there was no reason to complain about these symptoms in service.  Id.  Further, he explained that snoring is a symptom that would be noticed by others, but because he was a LTC and a medical provider, he had private quarters, and consequently, there was no one to notice or complain of a potential issue with his snoring.  Id.  He further asserts that as the sole provider at Camp Blackhorse, even if there had been a complaint, he had no one to complain to because he could not evaluate himself for sleep apnea.  Id.  The Veteran further explained that there was no sleep lab in the theatre.  Id.  The Veteran also explained that he was not aware of the significant change in his sleep pattern until he returned home from deployment, when he wife complained of her inability to sleep on the same floor of their home where he slept.  Id.  He further asserts that his children and their friends echoed the same complaints as his wife.  Id.

In an August 2014 VA opinion, the VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by an in-service illness.  However, the Board finds that the VA examiner's opinion is inadequate for determining this claim because the VA examiner provided an insufficient rationale for the basis of his opinion.  As the basis for his rationale, the VA examiner explained that the Veteran's obstructive sleep apnea did not occur during active military service because there was no subjective report of any sleep pattern disturbance or residuals on the post deployment assessment immediately surrounding his period of deployment to Afghanistan.  

However, given the lay reports regarding onset, the Board finds that the Veteran should be afforded an in-person examination instead of an examination based solely on a records review.  For instance, the examiner did not account for the lay statements of the Veteran and his wife about the onset and symptomatology of the Veteran's obstructive sleep apnea; and more so, she primarily relied on the absence of complaints about obstructive sleep apnea symptoms in his post deployment assessment questionnaire.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).  Therefore, a remand is required for a new VA examination on the etiology of the Veteran's obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain medical evidence and an opinion concerning the etiology of obstructive sleep apnea.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is related to the Veteran's active service.

b.  Consider all lay statements from the Veteran and his spouse about the onset and symptomatology of his obstructive sleep apnea, including and not limited to, the April 2012 Buddy Statement from the Veteran's Wife, T.S.R.; statements in his October 2013 Notice of Disagreement; and statements in his October 2014 Form VA 9 Appeal to the Board of Veterans' Appeals.  

c.  If it is determined that there is another likely etiology for his obstructive sleep apnea, please indicate and provide a clear, detailed explanation.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




